Citation Nr: 0918302	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-18 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected venereal warts.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to 
January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence does not reflect that the residuals of 
the Veteran's venereal warts cause limited motion in an area 
exceeding 6 square inches; limit the function of the part 
affected; or are deep, painful upon examination, or unstable.  

CONCLUSION OF LAW

The criteria for a compensable rating for venereal warts have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b)(1), 4.118, 
Diagnostic Codes 7800-05, 7819 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements were addressed in 
an October 2004 letter, which informed the Veteran that he 
must show that his service-connected disability had worsened 
in order to receive an increased disability rating.  The 
November 2005 rating decision explained the criteria for a 
compensable  disability rating per Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. Jan. 2008), and the Veteran's 
claim was subsequently readjudicated as reflected by a May 
2006 statement of the case and a February 2007 supplemental 
statement of the case.  Additionally, at his VA examinations 
the Veteran discussed his genitourinary symptomatology.  
Likewise, the Veteran has been represented by a Service 
Organization throughout the claims process.  Under these 
circumstances, it is apparent that a reasonable person, such 
as the Veteran, would know what was necessary to substantiate 
his claim, such that the notice errors in this case are 
harmless.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's VA and private treatment records have been 
obtained, and the Veteran was provided with several VA skin 
diseases examinations during the pendency of the instant 
claim.  Additionally, the Veteran testified at an RO formal 
hearing and was offered the opportunity to testify at a 
hearing before the Board, but he declined.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required. 

 



II. Increased Rating

The Veteran contends that the current severity of his 
service-connected venereal warts entitles him to a 
compensable disability rating.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The RO has rated the Veteran's venereal warts, by analogy, 
under 38 C.F.R. § 4.118, Diagnostic Code 7819.  Diagnostic 
Code 7819 sets forth the rating criteria for benign skin 
neoplasms, which are to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, & 7804), or impairment of function 
(Diagnostic Code 7805).

As Diagnostic Code 7800 contemplates disfigurement of the 
head, face, or neck, it is inapplicable in the instant case.  

Under Diagnostic Codes 7801 through 7804, the rating criteria 
for scars, compensable ratings are assigned for scars, not 
affecting the head, face, or neck, that (1) are deep and 
cover an area exceeding 6 square inches (39 sq. cm.) (a deep 
scar is one associated with underlying soft tissue damage); 
(2) cause limited motion and cover an area exceeding 6 square 
inches; (3) are superficial, do not cause limited motion, and 
cover an area of 144 square inches or greater (a superficial 
scar is one not associated with underlying soft tissue 
damage); (4) are superficial and unstable (an unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar); or (5) are superficial and 
painful on examination.  

Diagnostic Code 7805 provides that scars may be rated on 
limitation of function of the affected part, and Diagnostic 
Code 7522, the only rating criteria for a penile impairment, 
states that a 20 percent rating is warranted for a penile 
deformity with loss of erectile power.

The Veteran's recent VA and private treatment records contain 
no references to treatment for his venereal warts.  However, 
the Veteran's claims file includes three VA skin diseases 
examination reports conducted during the time period relevant 
to the instant claim.

The February 2004 VA skin diseases examination report 
reflects that the Veteran developed condylomata acuminata 
(venereal warts) of the penis and anus in 1979 and had an 
operation to surgically remove his penile lesions.  At the 
time of this examination, the Veteran had no lesions on his 
anus or prepuce (foreskin); however, the prepuce would not 
retract, and it was discolored due to treatment for penile 
lesions.  The examiner noted a diagnosis of treated 
condylomata acuminata.

The Veteran underwent another VA skin diseases examination in 
June 2005, during which the Veteran reported itching as a 
result of his condition, but that he was not taking any 
medication to treat his condition or its symptoms.  The 
examiner noted that the Veteran had a phimotic prepuce (non-
retracting foreskin), but there were no anal or penile 
lesions.  The examiner noted that there was no impairment of 
function as a result of this condition and diagnosed the 
Veteran with a history of condylomata acuminata, previously 
treated.  

At his August 2006 RO formal hearing, the Veteran testified 
that he had not had an outbreak of venereal warts since 1998 
and that while he had no erectile dysfunction, he had not had 
sexual intercourse in the five to six years prior to the 
hearing due to his concerns for the health of his partner.

The Veteran underwent another VA skin diseases examination in 
October 2006, during which the Veteran reported itching and 
pain due to his venereal warts.  In terms of functional 
impairment, the Veteran reported pain on penile erection.  
The examiner noted that no penile lesions were present upon 
examination and noted the Veteran had phimosis (foreskin 
tightness).  The examiner found a discussion of the presence 
of scars or disfigurement to be inapplicable and noted a 
diagnosis of venereal warts by history.

The Board first notes that medical evidence fails to show 
that the Veteran currently has venereal warts.  Rather, the 
diagnoses of record reflect that the Veteran's condition has 
been treated and is resolved.  While the Veteran reported 
that his condition causes both pain and itching, no penile or 
anal lesions were found during the Veteran's three VA 
examinations.  Moreover, the Veteran reported taking no 
medication to treat his condition, and his treatment records 
fail to reflect any treatment for venereal warts.  

Regarding the residuals of his treated venereal warts, the 
evidence reflects that the Veteran has some lightening of his 
foreskin and phimosis.  However, when evaluating these 
residuals under the rating criteria for scars, there is no 
evidence that these residuals involve underlying soft tissue 
damage and cover an area exceeding 6 square inches, cause 
limited motion and cover an area exceeding 6 square inches; 
are superficial, do not cause limited motion, and cover an 
area of 144 square inches or greater; are superficial and 
unstable; or are superficial and painful on examination.  

Considering next whether the Veteran's venereal wart 
residuals entitle him to a compensable rating due to the 
limitation of function of the affected part, as noted above, 
an evaluation for limitation of penile function is only 
awarded if there is evidence of penile deformity with loss of 
erectile power.  The Board notes that at his VA examinations, 
the Veteran has never reported loss of erectile power, and at 
his RO hearing, he testified that he had no erection 
dysfunction.

The Board has also considered the Veteran's reports of pain 
on penile erection at his October 2006 VA examination.  
However, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

Accordingly, a basis upon which to award a compensable rating 
for the Veteran's venereal warts has not been presented, and 
the Veteran's appeal is therefore denied.


ORDER

A compensable rating for venereal warts is denied.


REMAND

The Board finds that further development regarding the 
Veteran's TDIU claim is warranted before the claim may be 
adjudicated on its merits.

The Veteran is service connected for a bilateral foot 
disability, rated 50 percent disabling; a right knee 
disability, rated 10 percent disabling; a left knee 
disability, rated 10 percent disability; a deviated nasal 
septum, rated 10 percent disabling; and venereal warts, rated 
noncompensably disabling.  

At his RO formal hearing, the Veteran testified that he has 
an associates degree in computer technology and his last 
employment, a full-time sedentary position at a VA Hospital 
from 1996 to 2000, ended when he was fired after failing a 
toxicology test.

In conjunction with his TDIU claim, the Veteran underwent VA 
examinations of his feet, joints, and skin in September 2006 
in order to assess the impact that his foot, knee, and 
genitourinary disabilities had upon his employability.  The 
corresponding examination reports reflect medical opinions 
that the Veteran's venereal warts had no affect on his 
employability but that his knee and feet disabilities 
preclude the Veteran from fulfilling job duties due to 
exacerbation of knee and foot pain and poor standing and 
ambulation tolerance.  

While these medical opinions reference the Veteran's pain on 
standing and ambulation, they do not specifically state 
whether the Veteran would be precluded from more sedentary 
employment, such as a vocation in the computer technology 
field.  Accordingly, a new VA examination is warranted to 
assess the extent of the effect of the Veteran's service-
connected disabilities on all forms of employment, both  
sedentary and non-sedentary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records from May 2006 to the present.

2.  Schedule the Veteran for a VA 
medical examination to determine the 
effect of all of his current service-
connected disabilities on his 
employability. The examiner should 
generally address the extent of 
functional and industrial impairment due 
to the Veteran's service-connected 
disabilities.  The claims file must be 
made available to and thoroughly 
reviewed by the examiner in connection 
with the examination.

Based on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as 
to whether it is at least as likely as 
not that the Veteran is unable to 
obtain or maintain substantially 
gainful employment, considering 
employment in both sedentary and non-
sedentary positions, solely as a result 
of his service- connected disabilities.

In doing so, the examiner also must 
consider the Veteran's education, 
experience, and occupational background 
in determining whether he is unable to 
secure or maintain gainful employment 
in light of his service-connected 
disabilities (standing alone). The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

3.  Once the above-requested 
development has been completed, the 
Veteran's claim must be readjudicated.  
If the decision remains adverse to the 
Veteran, he and his representative must 
be provided a supplemental statement of 
the case and an appropriate opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


